DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on August 8, 2021 is acknowledged.
The amendment to claims 19 and 20 have incorporated the limitations of claim 1. Therefore, claims 19 and 20 have been rejoined and claims 1-20 have been examined below.
Information Disclosure Statement
The Examiner notes that the Applicant has filed nine Information Disclosure Statements (IDS) that contain 4,718 US Patents, 376 Foreign, and 2,083 Non-Patent Literature references. In the 7,177 references cited, only 84 (1.1% of cited references) deal with RF shielding which includes the 102 and 103 references. It appears that the Applicant is trying to hide relevant references (i.e. the 102 and 103 references) by burying them in the 7094 (98.9%) of the other references that have little or no relationship to the present invention. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) :
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) , except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Plasma generation unit in claims 7, 14, and 16-20;
Fixing unit in claims 8 and 9 ;
Upper fixing unit in claim 9;
Lower fixing unit in claim 9;
Power supply unit in claims 12-15;
Temperature control unit in claims 15 and 16; and
Gas supply unit in claims 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, specifically, 
Plasma generation unit is interpreted as an RF supply unit P as seen in Figure 9, and equivalents thereof;
Fixing unit is interpreted as being an upper and lower fixing unit as seen in Figure 9-11 and Paragraphs 0063 and 0116, and equivalents thereof
Upper fixing unit is interpreted as element 8 in Figures 9 and 10, and equivalents thereof;
Lower fixing unit is interpreted as element 9 in Figures 9 and 11, and equivalents thereof;
Power supply unit in is interpreted as element 710 in Figure 9 and Paragraph 0113, and equivalents thereof;
Temperature control unit is interpreted as element 720 in Figure 9 and Paragraph 0113, and equivalents thereof; and
Gas supply unit is interpreted as element 120 in Figure 1 and Paragraph 0048, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the 
The limitation substrate support unit is not being interpreted under 35 U.S.C. 112(f) because substrate support unit is modified by sufficient structure for performing the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Um et al, US Patent Application Publication2020/0080200 A1.
The applied reference has a common joint inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
Um et al teaches:
Regarding claim 1, a substrate support unit 130 in which a substrate is seated on an upper portion, the substrate support unit comprising: a heater 310; an RF electrode 320; a first rod 410 connected to the heater 310; a second rod 420 connected to the RF electrode 320; and an RF shield 430 spaced apart from the second rod 420, disposed to surround the second rod 420, and extending in an extension direction of the second rod. (Figure 1)
Regarding claim 2, the RF electrode 320 is disposed on the heater 310. (Figure 1)
Regarding claim 3, the RF electrode has a shape corresponding to a shape of the substrate. (Paragraph 0055)
Regarding claim 4, an insulating material disposed between the heater and the RF electrode. (Paragraph 0057)
Regarding claim 5, a first insulating member 440 disposed between the second rod 420 and the RF shield 430. (Figure 1)
Regarding claim 6, the RF shield is configured to block an influence of an RF current flowing through the second rod to a signal flowing through the first rod. (Paragraph 0063)
Regarding claim 7, a socket 13 configured to connect the second rod 410’ to a plasma generation unit P; a ground bracket 11 configured to connect the RF shield to 
Regarding claim 8, a fixing unit (8, 9) configured to fix a position of the RF shield 430; and a body 3 configured to surround and support the fixing unit, wherein the body is spaced apart from the RF shield and the ground bracket. (Figures 10-13)
Regarding claim 9, the fixing unit (8, 9) comprises an upper fixing unit 8 contacting an upper portion of the RF shield 430 and a lower fixing unit 9 contacting a lower portion of the RF shield, wherein a part of the lower fixing unit is configured to completely surround a circumference of the RF shield, the other part of the lower fixing unit is configured to partially surround the circumference of the RF shield, and an air gap is formed in a part not surrounded by the lower fixing unit. (Figures 10 and 12)
Regarding claim 10, the ground bracket 11 comprises: a first portion extending in the same direction as the extension direction of the second rod; and a second portion extending in a direction different from the extension direction of the second rod, wherein the first portion is connected to the RF shield, and wherein the second portion is connected to the ground. (Figure 13)
Regarding claim 11, a difference between an inner diameter of the RF shield and a diameter of the second rod is the same as a sum of a thickness of the first portion and a thickness of a second insulating member 10. (Figures 10 and 13)
Regarding claim 12, a power supply unit 710 connected to the first rod 410 and configured to supply power to the heater 310.
Regarding claim 13, a first low-pass filter (LPF1) disposed between the first rod 410 and the power supply unit 710.

Regarding claim 15, a thermocouple 450 connected to the heater 310; and a temperature control unit 720 configured to receive an electrical signal from the thermocouple and control a power supply unit. (Figure 9, Paragraph 0116)
Regarding claim 16, a second low pass filter (LPF2) electrically connected to the thermocouple 450 and configured to block a signal of a frequency band of RF power generated by a plasma generation unit P among signals delivered to the temperature control unit 720. (Figure 9, Paragraph 0116)
Regarding claim 17, a plasma generation unit P connected to the second rod 420; and a capacitive element 730 disposed between the second rod 420 and the plasma generation unit P. (Figure 9, Paragraph 0117)
Regarding claim 18, the plasma generation unit P is configured to form a bias toward the substrate support unit. (Paragraph 0018)
Regarding claim 19, a thin film deposition apparatus (Figure 1) comprising: the substrate support unit 130 of claim 1; a gas supply unit 120 disposed on the substrate support unit 130; and a plasma generation unit P connected to the substrate support unit 130.
Regarding claim 20, a substrate processing apparatus (Figure 1) comprising: the substrate support unit 130 of claim 1; a gas supply unit 130 disposed on the substrate support unit 130; and a plasma generation unit P connected to the substrate support .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al, US Patent 6,189,482 B1, in view of Chiang et al, US Patent Application Publication 2002/0076507 A1.
Regarding claims 1, 19, and 20, Zhao et al teaches a substrate support unit 32 in which a substrate 36 is seated on an upper portion 33, the substrate support unit 32 comprising: a heater 107; an RF electrode 103; a first rod 156 connected to the heater 107; a second rod 856 connected to the RF electrode 103. (Figures 1, 2, 6-9)
Zhao et al differs from the present invention in that Zhao et al does not teach an RF shield spaced apart from the second rod, disposed to surround the second rod, and extending in an extension direction of the second rod an RF shield spaced apart from the second rod, disposed to surround the second rod, and extending in an extension direction of the second rod. 
Chiang et al teaches an RF shield 152 spaced apart from the second rod 152, disposed to surround the second rod 420, and extending in an extension direction of the second rod.
The motivation for adding the RF shield of Chiang et al to the apparatus of Zhao et al is to limit or prevent RF interference or crosstalk between the RF rod and the heater rod, thermocouple, or other element as taught by Zhao et al and Chiang et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the RF shield of Chiang et al to the apparatus of Zhao et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 

Regarding claim 3, Zhao et al teaches that the RF electrode 103 has a shape corresponding to a shape of the substrate 36. (Figure 7A and 14)
Regarding claim 4, Zhao et al teaches that an insulating material 105 disposed between the heater 107 and the RF electrode 103. (Figure 7A)
Regarding claims 5, 7, and 11, Zhao et al and Chiang et al differ from the present invention in that they do not teach a first or second insulating member disposed between the second rod and the RF shield
Zhao et al teaches providing insulation plugs between members to prevent arcing between the members. (Figure 6, Column 27 lines 11-45)
The motivation for adding a first and second insulation plug between the second rod and the RF shield or the socket and the ground bracket of Zhao et al and Chiang et al is to separate and hold the second rod and the RF shield or the socket and ground bracket apart and to prevent contact between the second rod and the RF shield or the socket and the ground bracket.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a first and second insulation plug between the second rod and the RF shield or the socket and the ground bracket of Zhao et al and Chiang et al.
Regarding claim 6, Chiang et al teaches that the RF shield is configured to block an influence of an RF current flowing through the second rod to a signal flowing through the first rod.

Zhao et al differs from the present invention in that Zhao et al does not teach a grounding bracket.
Chiang et al requires a ground bracket to connect the RF shield to ground in order for the RF shield to work.
The motivation for adding a ground bracket to the RF shield of Zhao et al and Chiang et al is to ground the RF shield to enable the RF shield to function.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a ground bracket to the RF shield of Zhao et al and Chiang et al.
Regarding claim 8, Zhao et al teaches a fixing unit (144, 146) configured to fix a position of the RF rod 156; and a body 121 configured to surround and support the fixing unit. (Figure 6)
Zhao et al differs from the present invention in that the fixing unit does not support the FR shield and the body is spaced apart from the RF shield and the ground bracket. 
It would be obvious to support the RF shield of Chiang et al in the apparatus of Zhao et al in same manner as Zhao et al supports the RF rod and arrange them such that the function and do not short.
Regarding claim 9, the fixing unit (144, 146) discussed in claim 8 comprises an upper fixing unit 144 contacting an upper portion of the RF shield and a lower fixing unit 146 contacting a lower portion of the RF shield, wherein a part (top part) of the lower 
Regarding claims 10 and 11, it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B) Therefore, the specific shape of the ground bracket is an obvious design choice and it would be obvious to one of ordinary skill in the art to make the ground bracket such that it comprises: 
A first portion extending in the same direction as the extension direction of the second rod; and a second portion extending in a direction different from the extension direction of the second rod, wherein the first portion is connected to the RF shield, and wherein the second portion is connected to the ground.
A difference between an inner diameter of the RF shield and a diameter of the second rod is the same as a sum of a thickness of the first portion and a thickness of a second insulating member.
Regarding claim 12, Zhao et al teaches a power supply unit 216 connected to the first rod 212 and configured to supply power to the heater 211.
Regarding claim 13, Zhao et al teaches a first low-pass filter 215 disposed between the first rod 212 and the power supply unit 216.

Regarding claim 15, Zhao et al teaches a thermocouple 470 connected to the heater 807; and a temperature control unit (not shown) configured to receive an electrical signal from the thermocouple and control a power supply unit. (Column 23 lines 38-43)
Regarding claim 16, Zhao et al teaches the use of a low pass filter configured to block a signal of a frequency band of RF power generated by a plasma generation unit  among signals delivered to the heater rod. 
Zhao et al differs from the present invention in that Zhao et al does not teach a second low pass filter electrically connected to the thermocouple and temperature control unit 720. 
It was held in In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the filter of Zhao et al and place it on the line between the thermocouple and the temperature control unit.
Regarding claim 17, Zhao et al teaches a plasma generation unit 207 connected to the second rod 210; and a capacitive element 208 disposed between the second rod 210 and the plasma generation unit 207. (Figure 14)
Regarding claim 18, Zhao et al teaches that the plasma generation unit 207 is configured to form a bias toward the substrate support unit. (Column 28 lines 49-53)

Regarding claim 20, a substrate processing apparatus comprising: the substrate support unit of claim 1; a gas supply unit 40, 45, 205 disposed on the substrate support unit; and a plasma generation unit 207 connected to the substrate support unit, wherein the second rod 156, 856, 117, 210 is an RF rod configured to supply an RF current to the substrate support unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,478,428 teaches a RF rod 51 with a RF shield 52 and insulators fixing members 7 and 8 between the RF rod and RF shield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716